Warner, Chief Justice.
The question made in the record of this case for our judgment is, whether the money arising from fines and forfeitures in the county court of the county of Clarke, in cases which w-ere transferred from the superior court to the county court, under the provisions of the 314th section of the Code, shall be paid into the county treasury, or whether the same shall be paid in satisfaction of orders passed by the judge of the superior court for the payment of costs in insolvent cases, as provided by the 4631 section of the Code. The court below decided that the fines and forfeitures in the county court should be paid to the county treasurer of the county. Whereupon, the solicitor general and the officers of the superior drart, excepted. By the 1st section of the 5th article of the constitution, the judicial powers of this state, are vested in a supreme court, superior courts, courts of ordinary, justices of the peace, commissioned notaries public, and such other courts as have been or may be established by law. In 1871, the general assembly established, by law, a county court, the provisions of which are embodied in the Code, by the 300th section of which, it is declared that “whatever fines and forfeitures are collected by virtue of the sentence or judgment of the county judge, shall be collected and paid over to the county treasurer of each county.” The 314th section of the Code provides for the transfer of cases of misdemeanors pending in the superior courts to the county courts. The 315th section provides for the collection of the costs in the cases so transferred, and declares that when costs or fines, or both, are collected in the county court, it shall be the duty of the county judge, before paying over the same to the county treasurer, to deduct therefrom the costs due to the solicitor general and clerk of *42the superior court, and to pay the same over to said officers, or to retain such amount subject to their orders. By the 46-ilst section of the Code, the judge of the superior court, is authorized to pass an order for the payment of costs therein specified, and to authorize and direct the sheriff or clerk, to retain for his own use and to. pay to the attorney or solicitor general and other officers of the court, the amount of their respective accounts out of any moneys by him received fortines inflicted by the said court, or collected on forfieited i*ecognizances. It will be noticed that the orders for the payment of accounts for insolvent costs, under the 4631st section of the Code, are to be paid out of any moneys received by the officers of the superior courts, for fines inflicted by the said court or collected' on forfeited recognizances. The orders for the payment of accounts for insolvent costs for fines inflicied by the superior court do not create a lien on the money collected from the fines inflicted by any other court than the superior court. When the general assembly created the county courts it was competent for that body to declare, as it has done, that the fines and forfeitures collected by virtue of the sentence or judgment of the county judge, shall be collected and paid over to the county treasurer of each county. It was also competent for the general assembly to provide for the transfer of cases of misdemeanors pending in the superior courts to the county courts for trial, and in doing so no injustice is done to the solicitor general or the officers of'the superior court, for it is expressly provided that it shall be the duty of the county judge, when the costs and fines are collected, before paying over the same to the county treasurer, to deduct therefrom the costs due to the solicitor general and clerk of the superior court., and pay the same over to said officers, or to retain such amount, subject to their order. What costs due them? Most oviously the costs due them in the cases which have been transferred from the superior court to the county court. The solicitor general and the ■clerk of the superior [court are entitled to be paid the costs *43clue them in the transferred cases out of the money collected from fines inflicted in the county court, and no more.
Let the judgment of the court below be affirmed.